DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed.

As per claims 1-15, specifically with respect to independent claims 1, 9 and 14, the prior art of record fails to teach the combination of claimed features. More specifically, the prior art of record fails to teach or adequately suggest fabricating instructions on a surface of the cage, wherein the cage is fabricated around the parts in the building envelope, and wherein the instructions are related to either assembly of the parts themselves OR finishing of the parts, or both, in combination with the other claimed features and or limitations as claimed. 


References Considered
LEVINE, U.S. Patent Application Publication No. 2019/0009368 which discloses a method that includes (a) irradiating a layer of powder in a build area above a build platform to form a fused region; (b) providing a subsequent layer of powder over the build area; (c) repeating steps (a) and (b) until at least a portion of the object, a support structure, and a build envelope are formed; and (d) removing the object from the build envelope and the support structure. The support structure extends from an inner surface of the build envelope to a location proximate a location of the object to be built;

Courter et al., U.S. Patent Application Publication No. 2018/0370155 which discloses generating novel support structures for supporting a part printed in a layerwise manner in an additive manufacturing system. The method includes generating a support structure having a lattice structure of increasing density as the support structure is closer to the part, for the part in a layer by layer manner, and providing a boundary surrounding the support structure. The boundary is of sufficient strength to resist deformation of the support structure during printing of a layer of the part;

ALCANTARA MARTE et al., U.S. Patent Application Publication No. 2017/0232682 which discloses a method for a method for fabricating an object, comprising: (a) irradiating a layer of powder in a powder bed to form a fused region, (b) providing a subsequent layer of powder over the powder bed by passing a recoater arm over the powder bed from a first side of the powder bed, and (c) repeating steps (a) and (b) until the object and at least one support structure is formed in the powder bed, wherein the support structure surrounds at least a portion the object with a continuous thickness of powder disposed between the support structure and the object, the continuous thickness of powder having a maximum thickness that does not exceed 10 mm; 

Huang et al., U.S. Patent Application Publication No. 2019/0351612 which discloses product framing that can be manufactured simultaneously as the product itself is manufactured so that the framing serves as a holder of the product and a protector from potential damage as the finished product is transported from one place to another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 4, 2022
/RDH/